Exhibit. 991 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Jaguar Mining Announces Closing of Gurupi Gold Property Acquisition JAG - TSX/NYSE CONCORD, NH, Dec. 2 /CNW/ - Jaguar Mining Inc. ("Jaguar" or the "Company") (JAG: TSX/NYSE) announced today that it has closed its previously announced acquisition of MCT Mineracão Ltda. ("MCT") from Companhia Nacional de Mineracão ("CNM"), an indirect, wholly-owned subsidiary of Kinross Gold Corporation ("Kinross"). Jaguar now has 100% equity ownership of MCT, which holds all of the mineral licenses for the Gurupi Project, a gold project located in the state of Maranhão, Brazil. In addition, Kinross has granted a right of first refusal to Jaguar on an adjacent exploration property. The Company satisfied the US$39 million purchase price for MCT by issuing to CNM 3,377,354 Jaguar common shares, representing approximately 4.07% of Jaguar's outstanding common shares (on a non-diluted basis) as of the date hereof after giving effect to the issuance of such shares.
